61 N.Y.2d 986 (1984)
Lily Bardavid et al., Appellants,
v.
New York City Transit Authority, Respondent.
Court of Appeals of the State of New York.
Decided March 27, 1984.
Seymour I. Cohen and Norman H. Cohen for appellants.
Lawrence Heisler and Richard K. Bernard for respondent.
Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE concur.
*987MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
The Transit Authority owes no duty to protect a person on its premises from assault by a third person absent facts establishing a special relationship between the Authority and the person assaulted (Weiner v Metropolitan Transp. Auth., 55 N.Y.2d 175). By installing an electric sign to inform prospective passengers of the arrival of the elevator to take them down to the subway platform, the Transit Authority assumed no special duty to plaintiff; moreover, plaintiff's descent into the alcove giving access to the elevator with knowledge that the electric sign was not then working precludes any claim of reliance on the sign by her (cf. De Long v County of Erie, 60 N.Y.2d 296). The uncontroverted facts in the present case clearly establish that no special duty had been created. Unlike the situation in De Long (supra), the Transit Authority gave no affirmative personal assurance to plaintiff, and she did not rely detrimentally on the service that had been made generally available. Accordingly, defendant's motion for summary judgment was properly granted.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, in a memorandum.